In re Carter, Willard; — Plaintiff(s); applying for motion to enforce action of this Court dated July 10, 1991 and September 27, 1991, 585 So.2d 557; Parish of Orleans, Criminal District Court, Div. “I”, No. 345-709.
Motion granted. The trial court is ordered to conduct an immediate hearing on the merits of relator’s request to be released without bail obligation pursuant to the provisions of LSA — C.Cr.P. art. 701(D). In addition, the trial court is ordered to provide this Court with a copy of the judgment rendered in response to the motion.